EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Biomerica, Inc. and Subsidiaries Irvine, California We consent to the use of our report dated August 29, 2011, with respect to the consolidated balance sheets, statements of operations and comprehensive income (loss), shareholders' equity, and cash flows of Biomerica, Inc. and Subsidiaries as at and for the years ended May 31, 2011 and 2010 incorporated herein by reference. /s/PKF San Diego, California PKF February 8, 2012 Certified Public Accountants A Professional Corporation
